Exhibit 10.1

SIXTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 12th day of September, 2011 by and between SILICON VALLEY BANK
(“Bank”) and SOLTA MEDICAL, INC., a Delaware corporation (“Borrower”) whose
address is 25881 Industrial Boulevard, Hayward, CA 94545.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 9, 2009, as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2009, that certain Second Amendment to Loan and Security Agreement dated as of
June 30, 2009, that certain Third Amendment to Loan and Security Agreement dated
as of March 30, 2010, that certain Fourth Amendment to Loan and Security
Agreement dated as of October 15, 2010 and that certain Fifth Amendment to Loan
and Security Agreement dated as of April 20, 2011 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to permit Borrower
and/or certain of its Subsidiaries to enter into the Medicis Stock Purchase
(defined below), as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 13 (Definitions). Section 13.1 of the Loan Agreement hereby is
amended by adding the following terms and their respective definitions:

“Medicis Stock Purchase” means the transactions effectuated by the Medicis Stock
Purchase Documents.

“Medicis Stock Purchase Agreement” means that certain Stock Purchase Agreement
by and between Borrower and Medicis Pharmaceutical Corporation.

“Medicis Stock Purchase Documents” means the Medicis Stock Purchase Agreement
and any other documents, instruments and/or agreements necessary to, and
executed in connection with, the Medicis Stock Purchase Agreement.



--------------------------------------------------------------------------------

2.2 Bank hereby consents to the Medicis Stock Purchase and the execution,
delivery and performance by Borrower, and/or certain of its Subsidiaries, of the
Medicis Stock Purchase Documents; and hereby waives any violation of the Loan
Agreement, including the provisions of Section 7 thereof, and of any other Loan
Document that might otherwise be affected by the Medicis Stock Purchase.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

2



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Conditions Subsequent. Borrower shall, within thirty (30) days of the
consummation of the sale of all of the equity interests of Medicis Technology
Corporation by Medicis Pharmaceutical Corporation to Borrower as contemplated by
the Medicis Stock Purchase Agreement, cause Medicis Technology Corporation to
enter into: (i) an Unconditional guaranty; (ii) a Security Agreement and
(iii) an Intellectual Property Security Agreement; each in favor of Bank and in
form and substance reasonably acceptable to Bank.

7. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto and
(ii) Bank’s receipt of duly executed copies of the Medicis Stock Purchase
Documents.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     SOLTA MEDICAL, INC. By:  

                /s/ Ben Colombo

    By:  

                /s/ Stephen J. Fanning

Name:                   Ben Colombo     Name:                   Stephen J.
Fanning Title:                   SR. Relationship Manager     Title:  
                Chairman, President and                         Chief Executive
Officer